In a proceeding to review a determination of the State Rent Administrator which rejected a lease for residential housing accommodations, the appeal is from an order granting the petition to the extent of remanding the matter to the appellant for further proceedings not inconsistent with the opinion of the Special Term. That opinion held subdivision 2 of section 33 of the State Rent and Eviction Regulations, pursuant to which appellant had acted, to be arbitrary and unreasonable. Order reversed, with costs, and proceeding dismissed, with $10 costs and disbursements. In our opinion, there was no warrant in law to annul either the whole, or so much, of subdivision 2 of section 33 of the regulations, as in substance barred respondents from entering into a subsequent lease for a further two-year period with another and additional 15% increase in the previous rent reserved, until at least one year of a prior similar lease had expired (People ex reí. McGoldrick V. Baldwin Gardens, 283 App. Div. 897, 898; Matter of Westminster Court Associates V. Weaver, 3 A D 2d 941). While the fact that in the instant proceeding the prior tenant had moved out 11 months after his lease had commenced may have placed the matter close to the border line, it did not destroy the validity of the appellant’s exercise of statutory discretion in fixing the 12-month time *750limit set out in the regulation (Matter of Hotel Assn. of N. Y. City v. Weaver, 3 N Y 2d 206, 213), nor did it oblige appellant automatically to approve the further increase in rent obtained by respondents (Matter of Marida Holding Co. v. Weaver, 4 A D 2d 693). Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.